PER CURIAM.
Appellant, Harry Mautner, as personal representative of the Estate of Lawrence L. Garbett, deceased, appeals from an order of the Probate Division of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida. Said order granted appellees/claimants’ motion for extension of time to file independent lawsuits against the estate, pursuant to Section 733.705(3), Florida Statutes.
After carefully reviewing the record, briefs and argument of counsel, it is our opinion that the presumption of correctness attached to the Probate Court’s order has not been overcome, as appellant has failed to demonstrate any abuse of the probate judge’s discretion in granting the aforementioned extension of time. See Turner v. Myers, 332 So.2d 635 (Fla. 3d DCA 1976).
Affirmed.